The opinion of the court was delivered by
Wedell, J.:
This is an appeal by the defendant from a conviction of murder in the second degree. The charge was that he committed the murder of one Roy Meredith Cole by means of a firearm, to wit: a shotgun. The specifications of error are:
*362“1. Because the Court erred in instructing the jury.
“2. Because the Court erred in submitting the case to the jury on the charge of first degree murder.
“3. Because of error of the Court in ruling on the introduction of evidence.”
The second specification of error is not argued. Under such circumstances we assume it has been abandoned.
The motion for a new trial is not included in the record before this court nor are the grounds thereof stated. The order overruling the motion for a new trial, whatever the grounds thereof may have been, is not one of the specifications of error. In view of the record presented appellant is not entitled to be heard with respect to alleged trial errors such as the admission of incompetent evidence, an instruction given or alleged misconduct of the county attorney. Upon the record before us this court is compelled to affirm the judgment of the trial court.
The judgment is affirmed.